[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE CT Page 1093
Motion to Strike Count Three is granted. The plaintiff has alleged insufficient facts to maintain an action piercing the corporate veil.
Motion to Strike Count Four is denied. The plaintiff has set out a cause of action. The contract is not clear on its face as to whether the lessee was the corporation called Graflex, Inc. or Richard Dunne. Therefore, the court cannot decide as a matter of law that the corporation and not the individual is party to it.
FLYNN, J.